Order, Supreme Court, New York County (Ruth L. Sussman, J.), entered on or about May 2, 2005, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (SORA) (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly adjudicated defendant a level three sex offender. Defendant did not contest the court’s assessment of 125 points, which exceeded the statutory threshold of 110 points, and the court, after considering mitigating factors argued by defendant, properly exercised its discretion in denying his request for a downward departure from the presumptive risk level (see People v Guarnan, 8 AD3d 545 [2004]). Concur — Saxe, J.P, Marlow, Nardelli, Sweeny and Catterson, JJ.